Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 1 of 12 PageID# 19




                                                       3:21cv00112
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 2 of 12 PageID# 20
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 3 of 12 PageID# 21
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 4 of 12 PageID# 22
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 5 of 12 PageID# 23
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 6 of 12 PageID# 24
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 7 of 12 PageID# 25
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 8 of 12 PageID# 26
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 9 of 12 PageID# 27
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 10 of 12 PageID# 28
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 11 of 12 PageID# 29
Case 3:21-cv-00112-DJN Document 1 Filed 02/23/21 Page 12 of 12 PageID# 30
